DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-3 and 6-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 18, Claim(s) 1 and 18 recite(s):
- data identifying each of a plurality of shipping containers at the terminal, an owner of cargo associated with each shipping container, a destination for each shipping container, and a location of each shipping container at the terminal;
- tendering a load order to a drayage company to move a quantity of the plurality of shipping containers.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  tenders an order, which at least encompasses commercial activity in a drayage-related shipping service.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interaction between participants in a logistics network, which may incorporate humans.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.

- data storage; a computing system including memory and one or more processors; a computing system including memory and one or more processors, and machine-readable instruction stored in the memory that, upon execution by the one or more processors cause the system to carry out operations:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-3, 6-17, and 19-31, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- outputting via transmitting (claims 14 and 28).

Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-3 and 6-31 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 11-12, 16-19, 22, 24-26, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadan, US 20040167825 A1, in view of Deng, US 20190217874 A1, in further view of Wip, US 20130015950 A1, in further view of Clarke, US 20160335593 A1, in further view of Willms, US 7312702 B1.
As per Claims 1 and 18, Nadan discloses:
- a method (or system) for coordinating movement of shipping containers through a terminal (paragraph [0003] (“This invention relates to improving the operational efficiency of shorthaul trucking drayage and various aspects of the intermodal transportation and logistics processes.”); paragraph [0005] (“In intermodal transport, a load is moved between the origin and destination in the same container or in a sequence of containers, using two or more modes of transportation.”; “The local part of the transport by truck, whether it occurs at the origin point or the destination point, is termed "drayage."”); paragraph [0036] (“Drayage resources include the components essential to drayage activity, particularly containers (both loaded and empty) and power units.”); paragraph [0042] (“In doing so, a dispatcher may provide the system with certain data or criteria about company B's drayage need from which the system will yield a list of all drayage resources matching the provided criteria.”); paragraph [0048] (example of involvement of shipping terminal); paragraph [0052] (“These matching results are retrieved by a computer processor included in the system of the present invention. The computer processor executes a comparison of query data with drayage resource data stored in the system. The drayage resource data may be stored by any electronic storage means known in the art including any conventional computer memory.”));
- storing, in a computing system including memory and one or more processors, data identifying each of a plurality of shipping containers at the terminal, and a location of each shipping container at the 
- wherein the carrier is a drayage company (paragraph [0005]-[0007] (drayage companies); paragraph [0013] (drayage companies); paragraphs [0038]-[0039] (other drayage companies));
- a computing system including memory and one or more processors (paragraph [0052] (“These matching results are retrieved by a computer processor included in the system of the present invention. The computer processor executes a comparison of query data with drayage resource data stored in the system. The drayage resource data may be stored by any electronic storage means known in the art including any conventional computer memory.”)).
Nadan fails to disclose wherein the stored data comprises an owner of cargo associated with each shipping container.  Deng discloses wherein the stored data comprises an owner of cargo associated with each shipping container (paragraph [0045] (“The cargoes to be transported are respectively placed in containers 10, and large baggage of passengers can also be placed in the containers 10. Each container 10 is provided with a chip for automatic identification of the cargo, and the chip stores names, loading and unloading locations, placement information, cargo owner information of the cargo in the container 10, etc.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nadan such that the stored data comprises an owner of cargo associated with each shipping container, as disclosed by Deng, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Nadan fails to disclose wherein the stored data comprises a destination for each shipping container.  Wip discloses wherein the stored data comprises a destination for each shipping container (paragraph [0004] (“The present invention thereto provides a container for goods transport, comprising walls, enclosing a storage space for the goods, a closable entrance to the storage space, such as a door, a lock, for locking, respectively unlocking the entrance to the storage space, means for reading a global destination position for the container in a database, means for determining an actual global position of the container, and a controller configured to enable unlocking the lock based on at least the global destination position and the actual global position.”); paragraph [0017] (“The database may further comprise an overview of recipient coupled to a global destination position, or coupled to a specific global destination position. In that case, a sender can be sure that a container can only be opened by the intended recipient, and at the intended location.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nadan such that the stored data comprises a destination for each shipping container, as disclosed by Wip, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Nadan fails to disclose tendering, by the computer system, a load order to a carrier to move a shipping container.  Clarke discloses tendering, by the computer system, a load order to a carrier to move a shipping container (paragraph [0012] (“FIG. 1 illustrates an example data processing system that operates as a networked computing device and/or server providing the cloud infrastructure supporting implementation of a carrier and shipper interfacing and shipment tracking (CSIST) framework, according to one or more embodiments;”); paragraph [0056] (“The carrier is able to select one of the shipments to either counter the price 716 or accept the offer and request a contract 720.”); paragraph [0119] (shipment container)).  It would have been obvious to one of ordinary skill in the art before the 
The modified Nadan fails to disclose wherein the load order specifies a quantity of the plurality of shipping containers to be moved.  Willms discloses wherein the load order specifies a quantity of the plurality of shipping containers to be moved (column 8, lines 22-61 (“a number of containers”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nadan such that the load order specifies a quantity of the plurality of shipping containers to be moved, as disclosed by Willms, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Nadan fails to disclose machine-readable instruction stored in the memory that, upon execution by the one or more processors cause the system to carry out operations.  Clarke further discloses machine-readable instruction stored in the memory that, upon execution by the one or more processors cause the system to carry out operations (paragraph [0037]; paragraph [0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nadan such that the invention includes machine-readable instruction stored in the memory that, upon execution by the one or more processors cause the system to carry out operations, as disclosed by Clarke, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 2 and 19, Nadan further discloses receiving, at the computer system, the data identifying a shipping container from a user prior to arrival of the shipping containers at the terminal (Figure 1; paragraph [0036]; paragraph [0037] (containers are not necessarily at the terminal when their data is entered); paragraphs [0041]-[0042]; paragraph [0055] (equipment ID); paragraph [0061]).
The modified Nadan fails to disclose wherein a plurality of shipping containers are being shipped for the load order.  Willms further discloses wherein a plurality of shipping containers are being shipped for the load order (column 8, lines 22-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nadan such that a plurality of shipping containers are being shipped for the load order, as disclosed by Willms, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 6 and 22, Nadan further comprises receiving, at the computer system, a request from the drayage company for a load tender of the shipping container at the terminal for transportation to a destination (paragraph [0039]; paragraph [0042]; paragraph [0044]).
The modified Nadan fails to disclose wherein the load order specifies a quantity of the plurality of shipping containers to be moved.  Willms further discloses wherein the load order specifies a quantity of the plurality of shipping containers to be moved (column 8, lines 22-61 (“a number of containers”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nadan such that the load order specifies a quantity of the plurality of shipping containers to be moved, as disclosed by Willms, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


The modified Nadan fails to disclose receiving, at the computer system, from the carrier milestone updates for each shipping container transported by the carrier, the milestone updates including one or more of a gate in by a truck driver, a gate out by the truck driver, and arrival of the truck driver at a destination with the shipping container.  Willms further discloses receiving, at the computer system, from the carrier milestone updates for each shipping container transported by the carrier, the milestone updates including one or more of a gate in by a truck driver, a gate out by the truck driver, and arrival of the truck driver at a destination with the shipping container (column 22, line 61, through column 23, line 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nadan such that the invention receives, at the computer system, from the carrier milestone updates for each shipping container transported by the carrier, the milestone updates including one or more of a gate in by a truck driver, a gate out by the truck driver, and arrival of the truck driver at a destination with the shipping container, as disclosed by Willms, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 11 and 25, Nadan further discloses tracking, by the computer system, each of the plurality of the shipping containers from the time of obtaining the data to a time of delivery of each of the shipping containers to a destination (paragraph [0007]; paragraph [0015]; paragraph [0040]; paragraph [0054] (equipment location); paragraph [0055] (location)).

As per Claims 12 and 26, Nadan further discloses wherein a job for a drayage company may be transporting an empty container after delivery of a full container (paragraph [0008]).
The modified Nadan fails to disclose tendering, by the computer system, to the carrier an option of a job.  Clarke further discloses tendering, by the computer system, to the carrier an option of a job (paragraph [0012]; paragraph [0056]; paragraph [0119]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nadan such that the invention tenders, by the computer system, to the carrier an option of a job, as disclosed by Clarke, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 16 and 30, Nadan further discloses tracking, at the computer system, milestones of the shipping containers as the shipping containers are transported (paragraph [0007]; paragraph [0015]; paragraph [0040]; paragraph [0054] (equipment location); paragraph [0055] (location)).

As per Claims 17 and 31, Nadan further discloses tracking, at the computer system, shipping containers moved from the terminal to an off dock container yard (paragraphs [0005]-[0009] (drayage); paragraph [0015]; paragraphs [0038]-[0039] (drayage companies); paragraph [0040]; paragraph [0054] (equipment location); paragraph [0055] (location)).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Maney, US 20150248639 A1 (determining optimal routes and rates for cargo transportation);
b.  Torson, US 20150112476 A1 (system and method for integral planning and control of container flow operations in container terminals).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628